DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The action is responsive to Applicant’s Amendment filed on 7/1/2022.
Claims 1-2, 4-5, 7-8, 10-22, 24 are pending.
	Claims 2, 6, 9, 23 are cancelled. 


Response to Arguments
Applicant’s arguments with respect to the rejections previously made and the amended claims filed on 7/1/2022 have been fully considered but they are not persuasive.  In view of the claim amendment and upon further consideration, the rejections are being updated accordingly.

Rejection under 35 USC 112
Applicant’s arguments have been fully considered
In response to the arguments, it is submitted that in view of the amendment filed, the rejection as set forth in the previous office action are hereby withdrawn.

Rejection under 35 USC102 and/or 103
Applicant argued that cited reference Hoffman fails to disclose amended limitation of “the first item of personally identifiable information includes metadata that describes a location and a type of the second item of personally identifiable information” recited in claim 1. 
In response to the arguments, it is submitted that the cited amended limitation is properly addressed at least in view of Hoffman discloses a database 110 (i.e. separate alternate metadata source) stores categorized records, wherein each record includes cataloged profile information with different type of personally identifiable information with respective metadata (such as attributes UID, Name, address, age) obtained from at least one database (e.g. database of Myspace). Metadata--such as UID having particular email address--describes a location and type of 2nd item of PII at database of Myspace such that the profile information for a person associate with the particular email address is obtained and stored in the cataloged record of database 110.
Thus, the first item of personally identifiable information as claimed is properly addressed by Hoffman in view a categorized record is being stored database 110 in response to the personally identifiable information at database of Myspace, and such record includes the metadata as claimed; see [0021], [0023-0025], [0027], [0043], [0051-0053], Fig 1 & 3-4 in Hoffman and see rejection below for detail.

	Applicant also argued that cited reference Hoffman fails to teach the amended limitation recited in claim 12. 
In response to the arguments, it is submitted that the amended claim 12 is properly addressed; see rejection below for detail

Applicant also argued that storing records in look up tables and/or software objects in the manner described by Pacheco is different from "creating a database table in a database" and "creating a corresponding metadata table in the alternate metadata source" as recited in claim 21. 
In response to the arguments, it is submitted that “though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim”, as stated in MPEP 2111.01. 
It is noted that the benefit(s) of having a separate alternate metadata source as described in 10-11 of the specification are not being recited in claim 21 because 21 recites creating a database table in the database and a creating a corresponding metadata table (which is merely a table) in the alternate metadata source. Hence elements of benefit(s) not being presented in the claim is not required to be taught.  
Also, it is submitted that the limitations of creation tables as claimed are properly addressed by Pacheco at least in view of creating at least one table in each of the internal and external databases, which are being updated concomitantly to include current and accurate data (Col. 6, lines 26-32); see rejection below for detail.

In addition, it is submitted that new claim 24 is properly addressed; submitted see rejection below for detail.

Furthermore, it is submitted that all limitations in claims--including those not specifically addressed in the Applicant’s remarks--are properly addressed. The reason is set forth in the rejections; see below for detail.

Claim Objections
Claim 8 is objected to because of the following informalities:  amended limitation of “the first item of personally identifiable information describes data in the database”, which is being redundant and broader than amended limitation of “the first item of personally identifiable information includes metadata that describes a location and a type of the second item of personally identifiable information” recited in claim 1 that claim 8 depends from. 
The amended limitation of claim 1 clearly reciting that first item of personally identifiable information describes data in the database (i.e. describes a location and a type of the second item of personally identifiable information stored in the database via metadata of the first item of personally identifiable information as claimed).  The informalities stated could cause confusion and rendering the claim being indefinite. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-5, 10-11, 13-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoffman et al (Pub No. US 2010/0088313, hereinafter Hoffman).
Hoffman is cited in previous office action.

With respect to claim 1, Hoffman discloses a method (Abstract), comprising: 
receiving a configuration associated with locating personally identifiable information stored in a database (everything in the same system/method are being associated for at least being associated in the same environment; [0019-0025], [0032-0033], [0049-0056], Fig 1-5: receive a configuration-- such as configuration from user or admin input--on locating PII in a database representing by one of the data sources 114 as shown in Fig 4, such as and  not limited to a public source--such as a social network Myspace--with PII is directed to a database); 
identifying an alternate metadata source separate from the database ([0023-0024], [0027], [0051, Fig 1: identify an alternate metadata source-- e.g. database 110-- that is separate from one of the data sources 114 representing the database), wherein:
the separate alternate metadata source stores a first item of personally identifiable information in response to a second item of personally identifiable information being stored in the database ([0021], [0023-0025], [0027], [0043], [0051-0053], Fig 1 & 3-4: database 110 stores a 1st item of personal identifiable information—such as a categorized record with different types of cataloged profile information --obtained from each data source including a database of the social network Myspace in response to a 2nd item of the profile information being stored in Myspace. The 2nd item includes and not limited to profile information for a person associated with the particular address in database 110 since the profile information for a person associated with a particular email address in Myspace is being accessed and extracted from Myspace and then aggregated in database 110); and  
the first item of personally identifiable information includes metadata that describes a location and a type of the second item of personally identifiable information ([0023-0027], [0031], [0039], [0043], [0051-53]: the 1st item represented by the categorized record with cataloged profile information. The cataloged profile information includes different types of attributes which are metadata that describes a location and type of 2nd item of PII in Myspace. Such as and not limited to metadata UID having particular email address describes a location and type of 2nd item of PII at Myspace such that the profile information for a person associate with the particular email address is obtained and stored in the categorized record of database 110); 
searching the separate alternate metadata source using the configuration ([0022-0023], [0037], Fig 1: searching database 110 that represents the claimed separate alternate metadata source using the configuration, such as and not limited to response to query request via metadata UID such an email, as indicates by the flow chat of shown in Fig 1);
identifying a location of the first item of personally identifiable information in the separate alternate metadata source ([0022-0024], [0037], Fig 1-3: identify a location of the email metadata UID in database 110 that correspond to the claimed separate alternate metadata source when processing user query, which determines the location of the email since database 110 stores cataloged record with cataloged profile information including the UID); and 
based on the identified location of the first item of personally identifiable information in the separate alternate metadata source, providing the location of the second item of personally identifiable information in the database without searching the database for the second item of personally identifiable information ([0024-0025], [0027], [0031-0033], [0038-0039], [0043], [0051-0053], Fig 3: based on the identified location of the 1st item represented by the cataloged record in database 110 that representing claimed separate alternate metadata source. The location of the 2nd item of PII is provided using the cataloged record in in database 110 without searching the database of Myspace because database 110 has profile information that identifies where the 2nd item is being located--such that Myspace link to the 2nd item of PIII may be provided to the request user without accessing Myspace-- and thus no accessing of Myspace is needed when processing the user query as described in [0038].  The location 2nd item of PII is provided to the indexer 112 from database 110 without searching the database of Myspace for indexer 112 to access new or updated profile information as described in [0053]). 

With respect to claim 2, Hoffman further discloses at least one of (only one of the listed is needed to read on the limitation): storing a result from searching the separate alternate metadata source ([0022], [0025], [0033], [0051], Fig 1-5: storing the result of the search, e.g. in a memory or database, for user presentation), or  transmitting the result to a user for validation of the result ([0020], [0049], Fig 1-5: transmit the result to a user for verification).  

With respect to claim 4, Hoffman further discloses wherein at least a portion of the configuration is received via a network ([0019-0023], [0032-0033], [0049-0050], Fig 1: the configuration is received via network as shown in Fig 1).  

With respect to claim 5, Hoffman further discloses wherein the configuration includes at least one of (only one of the listed is needed to read on the limitation): Application Serial No. 16/858,288 Attorney Docket No. SERVP0042a start time indicating when to automatically commence searching the separate alternate metadata source ([0032-0033], [0049-0050], Fig 1-5: a configuration includes a time to commerce a search in view of input from user or admin, such as when to extract), or a list of keywords to search in the separate alternate metadata source for which finding a keyword in the list of keywords indicates a presence of personally identifiable information in a corresponding database location ([0019-0023], [0032-0033], [0049-0050], Fig 1-5: a configuration includes keywords involving an individual that are being used for searching).  

With respect to claim 10, Hoffman further discloses wherein searching the separate alternate metadata source includes searching for a combination of a base term and an additional term selected from a plurality of additional terms ([0021-0023], [0027-36], [0049], Fig 1-5: searching based term such as identifier and additional terms, such as those from the profile or terms from user editing).  

With respect to claim 11, Hoffman further discloses automatically determining an indication associated with a confidence that an identified location in the database stores personally identifiable information ([0032], [0020], [0035-0040], [0049]: an indication which may be any indicator, e.g. unique identifier UID is determined as being associated with a confidence, such as via membership).  

	With respect to claim 13, Hoffman further discloses requesting a reviewer to provide an indication associated with a confidence that an identified location in the database stores personally identifiable information in response to a determination that the confidence has not been determined automatically ([0032], [0020], [0035-0040], [0049]: requesting a reviewer, e.g. such as the user or admin, to provide indication via verification and/or editing).  

With respect to claim 14, Hoffman further discloses storing a list of locations in the database identified as storing personally identifiable information ([0023]: store as cataloged profile having a list of locations with PII).  

	With respect to claim 15, Hoffman further discloses updating the received configuration based at least in part on results of searching the separate alternate metadata source ([0021-0023], [0049]: updating based on the result, e.g. via user editing). 

With respect to claim 16, Hoffman further discloses providing results of searching the separate alternate metadata source to a user interface for display of the results ([0033], [0043], Fig 1-5: display the result to an user interface from database 110).  

With respect to claim 17, Hoffman further discloses wherein the database is provided by a third-party entity different from an entity managing the separate alternate metadata source ([0022-0023], [0027-33], Fig 1: the database may be provide by a 3rd party server/entity such as the data source different from the entity/server that manages the alternate metadata source such as another 3rd party, or an index, depending which is database is, as  each server or data source includes a database).

 With respect to claim 18, Hoffman further discloses wherein the database stores at least one of the following types of personally identifiable information: a human name, an address, a social security number, a date of birth of a human, a place of birth of a human, a human mother's maiden name, a driver's license number, a bank account number, a passport number, or an email address (types of data; [0021]: different types of PII being stored).  

	With respect to claim 19, Hoffman discloses a system (Abstract), comprising: 
one or more processors (Fig 6) configured to: 
receive a configuration associated with locating personally identifiable information stored in a database (everything in the same system/method are being associated for at least being associated in the same environment; [0019-0025], [0032-0033], [0049-0056], Fig 1-5: receive a configuration-- such as configuration from user or admin input--on locating PII in a database representing by one of the data sources 114 as shown in Fig 4, such as and  not limited to a public source--such as a social network Myspace--with PII is directed to a database); 
identify an alternate metadata source separate from the database ([0023-0024], [0027], [0051, Fig 1: identify an alternate metadata source-- e.g. database 110-- that is separate from one of the data sources 114 representing the database), wherein:
the separate alternate metadata source stores a first item of personally identifiable information in response to a second item of personally identifiable information being stored in the database ([0021], [0023-0025], [0027], [0043], [0051-0053], Fig 1 & 3-4: database 110 stores a 1st item of personal identifiable information—such as a categorized record with different types of cataloged profile information --obtained from each data source including a database of the social network Myspace in response to a 2nd item of the profile information being stored in Myspace. The 2nd item includes and not limited to profile information for a person associated with the particular address in database 110 since the profile information for a person associated with a particular email address in Myspace is being accessed and extracted from Myspace and then aggregated in database 110); and  
the first item of personally identifiable information includes metadata that describes a location and a type of the second item of personally identifiable information ([0023-0027], [0031], [0039], [0043], [0051-53]: the 1st item represented by the categorized record with cataloged profile information. The cataloged profile information includes different types of attributes which are metadata that describes a location and type of 2nd item of PII in Myspace. Such as and not limited to metadata UID  having particular email address describes a location and type of 2nd item of PII at Myspace such that the profile information for a person associate with the particular email address is obtained and stored in the categorized record of database 110); 
search the separate alternate metadata source using the configuration ([0022-0023], [0037], Fig 1: searching database 110 that represents the claimed separate alternate metadata source using the configuration, such as and not limited to response to query request via metadata UID such an email, as indicates by the flow chat of shown in Fig 1);
identify a location of the first item of personally identifiable information in the separate alternate metadata source ([0022-0024], [0037], Fig 1-3: identify a location of the email metadata UID in database 110 that correspond to the claimed separate alternate metadata source when processing user query, which determines the location of the email since database 110 stores cataloged record with cataloged profile information including the UID); and 
based on the identified location of the first item of personally identifiable information in the separate alternate metadata source, provide the location of the second item of personally identifiable information in the database without searching the database for the second item of personally identifiable information ([0024-0025], [0027], [0031-0033], [0038-0039], [0043], [0051-0053], Fig 3: based on the identified location of the 1st item represented by the cataloged record in database 110 that representing claimed separate alternate metadata source. The location of the 2nd item of PII is provided using the cataloged record in in database 110 without searching the database of Myspace because database 110 has profile information that identifies where the 2nd item is being located--such that Myspace link to the 2nd item of PIII may be provided to the request user without accessing Myspace-- and thus no accessing of Myspace is needed when processing the user query as described in [0038].  The location 2nd item of PII is provided to the indexer 112 from database 110 without searching the database of Myspace for indexer 112 to access new or updated profile information as described in [0053]); and
a memory coupled with the processor and configured to provide the processor with instructions (Fig 6).

 With respect to claim 20, Hoffman discloses a computer program product comprising a non-transitory computer readable storage medium and having instructions having instructions stored thereon, when executed by a processor performing (Abstract, Fig 6): 
receiving a configuration associated with locating personally identifiable information stored in a database (everything in the same system/method are being associated for at least being associated in the same environment; [0019-0025], [0032-0033], [0049-0056], Fig 1-5: receive a configuration-- such as configuration from user or admin input--on locating PII in a database representing by one of the data sources 114 as shown in Fig 4, such as and  not limited to a public source--such as a social network Myspace--with PII is directed to a database); 
identifying an alternate metadata source separate from the database ([0023-0024], [0027], [0051, Fig 1: identify an alternate metadata source-- e.g. database 110-- that is separate from one of the data sources 114 representing the database), wherein:
the separate alternate metadata source stores a first item of personally identifiable information in response to a second item of personally identifiable information being stored in the database ([0021], [0023-0025], [0027], [0043], [0051-0053], Fig 1 & 3-4: database 110 stores a 1st item of personal identifiable information—such as a categorized record with different types of cataloged profile information --obtained from each data source including a database of the social network Myspace in response to a 2nd item of the profile information being stored in Myspace. The 2nd item includes and not limited to profile information for a person associated with the particular address in database 110 since the profile information for a person associated with a particular email address in Myspace is being accessed and extracted from Myspace and then aggregated in database 110); and  
the first item of personally identifiable information includes metadata that describes a location and a type of the second item of personally identifiable information ([0023-0027], [0031], [0039], [0043], [0051-53]: the 1st item represented by the categorized record with cataloged profile information. The cataloged profile information includes different types of attributes which are metadata that describes a location and type of 2nd item of PII in Myspace. Such as and not limited to metadata UID  having particular email address describes a location and type of 2nd item of PII at Myspace such that the profile information for a person associate with the particular email address is obtained and stored in the categorized record of database 110); 
searching the separate alternate metadata source using the configuration ([0022-0023], [0037], Fig 1: searching database 110 that represents the claimed separate alternate metadata source using the configuration, such as and not limited to response to query request via metadata UID such an email, as indicates by the flow chat of shown in Fig 1);
identifying a location of the first item of personally identifiable information in the separate alternate metadata source ([0022-0024], [0037], Fig 1-3: identify a location of the email metadata UID in database 110 that correspond to the claimed separate alternate metadata source when processing user query, which determines the location of the email since database 110 stores cataloged record with cataloged profile information including the UID); and 
based on the identified location of the first item of personally identifiable information in the separate alternate metadata source, providing the location of the second item of personally identifiable information in the database without searching the database for the second item of personally identifiable information ([0024-0025], [0027], [0031-0033], [0038-0039], [0043], [0051-0053], Fig 3: based on the identified location of the 1st item represented by the cataloged record in database 110 that representing claimed separate alternate metadata source. The location of the 2nd item of PII is provided using the cataloged record in in database 110 without searching the database of Myspace because database 110 has profile information that identifies where the 2nd item is being located--such that Myspace link to the 2nd item of PIII may be provided to the request user without accessing Myspace-- and thus no accessing of Myspace is needed when processing the user query as described in [0038].  The location 2nd item of PII is provided to the indexer 112 from database 110 without searching the database of Myspace for indexer 112 to access new or updated profile information as described in [0053]). 

With respect to claim 22, Hoffman further discloses wherein the location of the second item of personally identifiable information in the database is determined based at least in part to a correspondence to the first item of personally identifiable information in the separate alternate metadata source ([0021], [0023], [0027-0028]: the location of the 2nd item in Myspace is based on in part of the 1st item in database 110, such as cataloged record having the email in UID that is being cataloged in database 110 for a person associated with a particular email address).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 7-8, 12, 21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman, as applied to claim 1 above, in view of Pacheco et al  (Patent No. US 8,600,851, hereinafter Pacheco).
Pacheco is cited in the previous office action. 

With respect to claim 7, Hoffman does not explicitly disclose wherein the database includes data stored in one or more table data structures.  
However, Pacheco discloses wherein the database includes data stored in one or more table data structures (Col. 6, lines 25-60: tables storing PII data in database).
Since both Hoffman and Pacheco are from the same field of endeavor as both are directed to processing personally identifiable information, which is in the same field of endeavor as the claimed invention, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify and combine the teaching of Hoffman and Pacheco to incorporate tables of Pacheco to store personal data in the database of Hoffman. The motivation to combine is to efficiently build and maintain a comprehensive catalog of personally identifiable information for improved access (Hoffman, [0010]; Pacheco, Col. 1, lines 56-57).

With respect to claim 8, Hoffman discloses wherein: the separate alternate metadata source is configured to store the first item of personally identifiable information in one or more  data structures ([0023], [0051]: the first item represented by the record is being stored in a data structure as the record being cataloged and categorized, such that the attribution information of PII may be accessed); and 
the first item of personally identifiable information describes data in the database ([0023], [0027], [0038], [0051] the first item represented by the record includes information/attribute/metadata that describes data in the database of Myspace, such as and not limited describing age data in database of Myspace as described in [0038]).
Hoffman does not explicitly disclose the one or more data structures are directed to one or more table data structures as claimed. 
However, However, Pacheco discloses store personally identifiable information in one or more table data structures (Col. 6, lines 25-30: tables storing PII data in database).
Since both Hoffman and Pacheco are from the same field of endeavor as both are directed to processing personally identifiable information, which is in the same field of endeavor as the claimed invention, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify and combine the teaching of Hoffman and Pacheco to incorporate tables of Pacheco to store personal data in the database of Hoffman. The motivation to combine is to efficiently build and maintain a comprehensive catalog of personally identifiable information (Hoffman, [0010]; Pacheco, Col. 1, lines 56-57).

With respect to claim 12, Hoffman further discloses wherein automatically determining the indication associated s with the confidence includes determining a total number of additional locations within a specified proximity to the identified location that store personally identifiable information ([0032], [0020], [0035-0040], [0049]: an indication which may be any indicator, e.g. unique identifier UID is determined as being associated with a confidence. Also, determine the number of locations in the database--such as via memberships or social network-- within the proximity to location of the network).   
Hoffman does not explicitly disclose the additional locations include fields in a table.
However, the additional locations include fields as claimed are merely types data, such differences are only found in the nonfunctional descriptive material and are not functionally involved in the steps recited since neither the additional location or the fields functionally relate to the steps being claimed. Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have any type of data field because the subjective interpretation of the data does not patentably distinguish the claimed invention.
Also, Pacheco also discloses records include fields in a table (Col. 6, lines 25-30).
 Since both Hoffman and Pacheco are from the same field of endeavor as both are directed to processing personally identifiable information, which is in the same field of endeavor as the claimed invention, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify and combine the teaching of Hoffman and Pacheco to incorporate tables of Pacheco to store fields of different data. The motivation to combine is to efficiently build and maintain a comprehensive catalog of personally identifiable information (Hoffman, [0010]; Pacheco, Col. 1, lines 56-57).


With respect to claim 21, Hoffman does not explicitly disclose creating a database table in the database; and concomitantly with the creation of the database table, creating a corresponding metadata table in the alternate metadata source, wherein the metadata table is also updated when the database table is updated to reflect updates to the database table.
However, Pacheco discloses creating a database table in the database (Col. 6, lines 25-32: tables storing PII data in internal and external databases, one of them is correspond to the database); and 
concomitantly with the creation of the database table, creating a corresponding metadata table in the alternate metadata source, wherein the metadata table is also updated when the database table is updated to reflect updates to the database table (Col. 6, lines 26-32:  automatically updating the internal and external databases concomitantly to include current and accurate data).
Since both Hoffman and Pacheco are from the same field of endeavor as both are directed to processing personally identifiable information, which is in the same field of endeavor as the claimed invention, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify and combine the teaching of Hoffman and  Pacheco to incorporate tables and updating tables of Pacheco to store current personal data in the database of Hoffman. The motivation to combine is to efficiently build and maintain a comprehensive catalog of personally identifiable information (Hoffman, [0010]; Pacheco, Col. 1, lines 56-57).

With respect to claim 24, Hoffman wherein the separate alternate metadata source is configured to store one or more data structures, the one or more data structures including one or more reference links to one or more other data structures ([0020-0021], [0023], [0027], [0031], [0038], [0051-0053], Fig 1-2 & 4: the  separate alternate metadata source represented by database 110 is configured to store categorized records with different type of cataloged profile information that links to data structure of the data source(s) as well as the data structure of the website that links all information together as shown in Fig 2)..    
Hoffman does not explicitly disclose the one or more data structures are directed to one or more table data structures as claimed. 
However, However, Pacheco discloses store one or more table data structures (Col. 6, lines 25-30: store tables in database).
Since both Hoffman and Pacheco are from the same field of endeavor as both are directed to processing personally identifiable information, which is in the same field of endeavor as the claimed invention, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify and combine the teaching of Hoffman and Pacheco to incorporate tables of Pacheco in database of Hoffman. The motivation to combine is to efficiently build and maintain a comprehensive catalog of personally identifiable information (Hoffman, [0010]; Pacheco, Col. 1, lines 56-57).

Examiner Notes
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Owyang whose telephone number is (571)270-1254. The examiner can normally be reached Monday-Friday, 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRED EHICHIOYA can be reached on (571)272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE N OWYANG/Primary Examiner, Art Unit 2168